983 F.2d 1067
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Peter P. MISCOI, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-3221.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1992.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
RYAN, Circuit Judge.


1
Plaintiff Peter P. Miscoi seeks judicial review of the Secretary's denial of Social Security disability benefits under 42 U.S.C. § 423(d)(1)(A), which was affirmed by order of the district court.   He argues that the Secretary's denial of benefits was not supported by substantial evidence, and that the Secretary failed to employ the correct legal criteria in reaching that decision.   We shall affirm.


2
Plaintiff Peter Miscoi filed an application for disability benefits in September of 1986, alleging that he became unable to work on April 20, 1983.   He claimed disabilities due to a back condition, heart condition, epilepsy, hearing loss, and a nervous condition.   His claim for benefits was denied both initially and upon reconsideration.   Supplemental hearings were conducted at the reconsideration.   Supplemental hearings were conducted at the direction of the Appeals Council, both before the original ALJ and a second ALJ.   Miscoi was represented by counsel at all relevant times.   The ALJ took testimony from Miscoi, a physician/medical expert, vocational expert, and considered voluminous medical reports supplied by Miscoi.   Eligibility was denied because it was determined that Miscoi was not "disabled" under the Act, and that he was capable of performing work present in the national economy.   The second ALJ's decision became the final decision of the Secretary on March 29, 1991, when the Appeals Council denied Mr. Miscoi's request for review.


3
Miscoi initiated the instant action for judicial review in federal district court for the Northern District of Ohio.   Both he and the Secretary consented to have a magistrate judge conduct the proceedings and enter final judgment.   Magistrate Judge James Gallas conducted a hearing on January 2, 1992 and issued his memorandum opinion on January 30, 1992, finding that the Secretary's denial of disability benefits was supported by substantial evidence.   He granted summary judgment to the Secretary.


4
We review a denial of Social Security disability benefits to determine whether the Secretary's findings are supported by substantial evidence and whether the Secretary employed the proper legal standards in reaching his conclusion.   Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.1984).   After a careful review of all the administrative proceedings conducted by the Secretary, the record, and the judicial proceedings conducted in the district court, we are convinced that substantial evidence supported the Secretary's denial of disability eligibility and determination that Miscoi has the residual functional capacity to perform work present in the national economy.


5
For the reasons stated in the well-reasoned and fully considered opinion of Magistrate Judge Gallas, we AFFIRM.